DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 2/14/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/21 and 6/11/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 1 reciting “a lens portion that has a spherical surface” and claim 11 reciting “each polarization” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a lens portion that has a spherical surface” is indefinite, since it’s unclear how merely a portion of lens 300 in Fig. 3 of the invention has a spherical surface. In other words, a skilled artisan would appreciate that the lens 300 as a whole has a spherical surface. As such, it’s ambiguous which portion of the lens is spherical as claimed. 
Claim 1 reciting “an antenna feed structure coupled to a surface of the lens portion” is indefinite, since it’s unclear whether this surface is related to the spherical surface earlier claimed or in an additional surface. 

Claim 5 reciting “maximize gain at wavelengths of operation” is indefinite, since it’s unclear what type of operation is being referred to; i.e., is it feed operation or radiation operation? For purposes of examination, this limitation will be interpreted as --maximize gain at wavelengths of desired frequency bands of operation--, thereby being commensurate with ¶ [0053] of the printed publication (spec.). 
Claims 2-5 and 9-11 are rejected for depending on claim 1. 
Claim 11 reciting “each polarization” is indefinite, since a polarization has NOT been defined. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

It is respectfully requested to amend claim 1 as follows, thereby clearly reading on Fig. 3 of the invention:
1. (Currently Amended) An antenna system, comprising: 
lens including an inner curved surface and an outer curved surface symmetrical to the inner curved surface; and 
an antenna feed structure coupled to [[a]] the inner curved surface 
lens , and 
the outer curved surface; 
wherein the offset structures of the antenna system comprise a dielectric material that is resonant and has a low loss having between 0.0005 to 0.002 loss tangent to maximize gain at wavelengths of desired frequency bands of operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Hamner” (US 2014/0139370).
Claims 1 and 4: As best understood, Hamner discloses an antenna system, comprising: 
a lens portion 112 (Fig. 4) that has a spherical surface [0032]; and 
an antenna feed structure 120 coupled to a surface 160 of the lens portion, the antenna feed structure including: 
one or more feed tiles 120 supported by an electrical connectivity layer 160 conforming to the spherical surface (160 is deemed as an electrical connectivity layer by virtue of it containing feed lines of the patch antenna tiles 120), and
one support structure 140 positioned between the one or more feed tiles 120 and an outer surface 150 of the antenna system; 

Hamner fails to expressly teach the one structure being an offset structure. 
However, Hamner teaches [0033] “The lens 112 and conformal array of patch antennas 120 are mounted on a surface 160 attached to base support 150. Base support 150 is connected to a conduit support 140 for supporting the lens 112 and patch antennas 120. Conduit support 140 is hollow so as to allow electrical connection from the patch antennas 120 to the transmit/receive modules 128.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Hamner’s one structure as an offset structure, in order to provide robust support to the lens portion and feed tiles, and facilitate electrical connection transmit/receive modules coupled to the antenna system. 
 
Claims 2-3: Hamner fails to expressly teach wherein the lens portion comprises a material with a continuously varying dielectric constant; or
wherein the lens portion comprises multiple concentric layers having progressively varying dielectric constants. 
However, Hamner teaches [0025] “With respect to FIG. 1, a spherical radio frequency lens or Lunenburg lens 12, as utilized in the present invention, is composed of separate and concentric layers (not shown) each having a different dielectric constant according to the equation of Luneburg. The lens 12 has a surface 14 and a center region 15. As those in the art appreciate, an ideal Luneburg lens is a sphere having an index of refraction of 1 (i.e., n=1) at its surface and an index of refraction equal to the square root of two (i.e., n=1.414) at its center. As the distance from the center of a Luneburg lens is increased, the index of refraction gradually decreases. The geometry and refractive properties of the 
Hamner further teaches [0036] “A key electrical performance feature of the Conformal Array Luneburg Lens antenna system 100 of the present invention is determined by the angular Field-Of-Regard (FOR) set by the angular coverage by the conformal array backplane. By selectively choosing a subset (or sub-array) of patch elements within the focal point or blur spot 175, the desired sub-arrays are scanned and activated at desired angle(s) to accomplish beam steering.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hamner’s antenna system such that wherein the lens portion comprises a material with a continuously varying dielectric constant, or wherein the lens portion comprises multiple concentric layers having progressively varying dielectric constants, in order to cause incident radio frequency radiation (e.g., microwaves) to travel to a location on an opposite side of the lens and exit therefrom, and facilitate beam steering. 

Claim 9: Hamner fails to expressly teach wherein the one or more feed tiles are made from a material having a low loss and are resonant at desired frequencies.
However, Hamner teaches [0032] “The conformal array of patch antennas 120 is comprised of a multitude of patch antennas which are arranged in a shape to fit or conform to a portion of the surface 114, i.e., the outer contours, of the Lunenburg lens 110. The extent of the angular coverage provided by the patch antennas, i.e., the angular Field of Regard (FOR), is determined by the shape and size of the conformal array of patch antennas 120.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hamner’s invention such that wherein the one or more feed . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamner (cited above) in view of “Savage” (US 2018/0301803). 
Claim 5: Hamner fails to expressly teach wherein the one or more offset structure comprises a dielectric material that is resonant and has a low loss having between 0.0005 to 0.002 loss tangent to maximize gain at wavelengths of operation.
Savage teaches [0041] “The spherical dielectric lens 20 is composed of a dielectric material having a suitable dielectric constant and loss tangent, such as polytetrafluoroethylene or polycarbonate. As best shown in FIG. 3, the spherical dielectric lens 20 exhibits the beneficial property of uniformity across its hemisphere 20a, so that RF plane waves 34 that are incident on this hemisphere 20a from respective particular directional arrival angles are predictably focused at corresponding points 31 along a spherical focal plane 32 adjacent the opposite hemisphere 20b of the spherical dielectric lens 20, and conversely, a RF energy emitted from points 31 along the focal plane 32 that are incident on the opposite hemisphere 20b predictably exits the hemisphere 20a as RF plane waves 34 at corresponding directional departure angles.”
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Hamner’s invention such that wherein the one or more offset structure comprises a dielectric material that is resonant and has a low loss having between 0.0005 to . 
 
Claims 1, 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over “Ebling” (US 2007/0001918).
Claims 1 and 4: As best understood, Ebling discloses an antenna system, comprising: 
a lens portion 14 (Fig. 10) that has a spherical surface [0033]; and 
an antenna feed structure coupled to a surface of the lens portion, the antenna feed structure including: 
one or more feed tiles 18 supported by a connectivity layer 50 (Fig. 8) conforming to the spherical surface, and
one offset support structure 80 positioned between the one or more feed tiles 18 and an outer surface 56 of the antenna system; 
wherein the connectivity layer 50 extends as an undersurface for all of the one or more feed tiles 18 (Fig. 8).
Ebling fails to expressly teach the connectivity layer being electrical. 
However, Ebling teaches [0039] “The broadside feed antennas 18 of the multi-element broadside feed array 12 are, for example, located along a linear array in the X-direction, Y-direction; located in accordance with a 2-dimensional spacing; or located in accordance with any combination therefore (ie, a cross), so as to provide for scanning in azimuth or elevation, or two dimensional scanning. For linear (e.g. 1.times.N, 2.times.N, or 3.times.N) and cross-arrays (N in the X; N in the Y), there would be sufficient space to integrate the associated front-end electronic components 54, e.g. transmit and receive electronics, and the switch network for the broadside feed antennas 18, with the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Ebling’s connectivity layer as an electrical connectivity layer, in order to house the feed tiles thereupon and couple the layer to conductive feedlines [0044], thereby facilitating two dimensional (azimuth/elevation) scanning [0039]. 

Claims 10-11: Ebling discloses the method antenna system of claim 1, further including: 
wherein the one or more feed tiles 18 (Fig. 8) are connected to the outer surface 56 of the antenna system using pins; 
wherein at least one pin is used for each polarization [0057].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (US 10116058)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845